DETAILED ACTION

                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                         Response to Amendment
	Claim 6 has been cancelled; claim 1 has been amended; and claims 1-5 are currently pending. 

                                                 Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	


                                       Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama (US 2014/0008020 A1, hereinafter “Nagayama”) in view of Duryodhan et al. (NPL doc titled, “A simple and novel way of maintaining constant wall temperature in microdevices”, hereinafter “Duryodhan”).


In regards to claim 1, Nagayama discloses (See, for example, Figs, 6B) a temperature adjusting device, comprising: 
a first member having thereon a first surface as a temperature control target; and 
a flow path (70a/70b) formed within the first member along the first surface, a first end of the flow path serving as an inlet opening (72a) through which a heat transfer medium (Coolant, See, for example, Par [0037]) is introduced and a second end (72a) of the flow path serving as an outlet opening through which the heat transfer medium is discharged, 

Though Nagayama is silent about the flow path is formed such that a thermal resistance between the first surface and the flow path increases as the flow path goes from the outlet opening toward the inlet opening.
	
However, it is a physical phenomenon that the inlet temperature of the coolant I scolder than the outlet temperature of the coolant due to heat absorption by the coolant material having the heat flux in one direction, from the wafer to the coolant. It is also fact that the higher the temperature difference between the wafer and the interior surface of the flow path, the higher the thermal resistance. Based on thermodynamics, 

    PNG
    media_image1.png
    190
    266
    media_image1.png
    Greyscale

Derived from a well known equation : q= k ΔT
Therefore, having the heat flux, q, constant; 
     having the wall thickness between flow path and the chuck uniform (Fig. 6B, shows that), 
    and  coolants have low temperature at the inlet and relatively higher temperature when leaving the flow path at the outlet. 

Therefore, the higher the ΔT (Tw  -Tm(coolant’s temperature at position x)
			Tw= wafer temperature, Tm = coolant’s temperature at position x between and including the inlet and outlet. 
	Therefore, one can easily conclude that the inlet side of the flow path has a higher thermal resistance than the outlet side due to temperature difference.
	Higher temperature gradient at the inlet than the outlet. 
	
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thermal resistance between the first surface and the flow path increases as the flow path goes from the outlet opening toward the inlet opening because it is a readily known phenomenon for the heat flow that is driven by the temperature gradient between the inlet and outlet openings of the coolant path. 

	Nagayama fails to explicitly teach that the flow path is formed such that a thickness between the flow path and the first surface ceaselessly increases as the flow path goes from the outlet opening toward the inlet opening. 

	Duryodhan discloses (See annotated Figs. 1(b), and 2(b)) that the flow path (100) is formed such that a thickness between the flow path (100) and the first surface (200) ceaselessly increases as the flow path (100) goes from the outlet opening (OUT) toward the inlet opening (IN). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nagayama by Duryodhan because this would help reduce the temperature rise or variation within an acceptable uniform range. 


    PNG
    media_image2.png
    639
    828
    media_image2.png
    Greyscale

In regards to claims 2 and 3, Nagayama as modified above discloses (See, for example, Fig. 6B) 
wherein heat is inputted to the first surface of the first member from a heat source, and the flow path is formed such that the thermal resistance between the first surface and the flow path increases as the flow path goes from the outlet opening toward the inlet opening according to a temperature gradient of the heat transfer medium which flows from the inlet opening toward the outlet opening; and the flow path is formed such that an increment degree of the thermal resistance in a thermal entrance region in which a temperature boundary layer is not developed yet by the heat transfer medium introduced from the inlet opening is larger than an increment degree of the thermal resistance in a thermally fully developed region in which the temperature boundary layer is developed.
 (
However, it is a physical phenomenon that the inlet temperature of the coolant I scolder than the outlet temperature of the coolant due to heat absorption by the coolant material having the heat flux in one direction, from the wafer to the coolant. It is also fact that the higher the temperature difference between the wafer and the interior surface of the flow path, the higher the thermal resistance. Based on thermodynamics, 

    PNG
    media_image1.png
    190
    266
    media_image1.png
    Greyscale

Derived from a well known equation : q= k ΔT
Therefore, having the heat flux, q, constant; 
     having the wall thickness between flow path and the chuck uniform (Fig. 6B, shows that), 
    and  coolants have low temperature at the inlet and relatively higher temperature when leaving the flow path at the outlet. 

Therefore, the higher the ΔT (Tw  -Tm(coolant’s temperature at position x)
			Tw= wafer temperature, Tm = coolant’s temperature at position x between and including the inlet and outlet. 
	Therefore, one can easily conclude that the inlet side of the flow path has a higher thermal resistance than the outlet side due to temperature difference.
	Higher temperature gradient at the inlet than the outlet.)

In regards to claims 4 and 5, Nagayama as modified above discloses all limitations of claim 3 but silent about the first member comprises multiple members provided between the first surface and a placing surface on which a substrate is placed, and the flow path is formed to satisfy a following expression 1 in the thermally fully developed region when, at a position x along the flow path, a thermal resistance of an i-th member between the substrate and the flow path including the first member and the multiple members is referred to as Ri(x); a temperature of the substrate, Tw; a temperature of the heat transfer medium, Tm(x); a heat flux to the substrate, q″(x); and a heat transfer coefficient of the flow path, h∞; and the first member comprises multiple members provided between the first surface and a placing surface on which a substrate is placed, and the flow path is formed to satisfy a following expression 2 in the thermal entrance region when, at a position x along the flow path, a thermal resistance of an i-th member between the substrate and the flow path including the first member and the multiple members is referred to as Ri(x); a temperature of the substrate, Tw; a temperature of the heat transfer medium, Tm(x); a heat flux to the substrate, q″(x); and a heat transfer coefficient of the flow path, h(x). 


    PNG
    media_image3.png
    140
    551
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    145
    531
    media_image4.png
    Greyscale

	However, this is a theoretical equation derived from physical heat transfer equations of thermodynamics. Please see the analysis below: 

    PNG
    media_image5.png
    1034
    530
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the Expression 1 because it is readily known derivation of the physical phenomenon for heat transfer that is driven by change in temperature through different physical mediums.  

                                           Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                   Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893